AMENDMENT NO. 2 TO FORBEARANCE AGREEMENT

This Amendment No. 2 to Forbearance Agreement (this “Amendment”) is made as of
June 3, 2014 (“Amendment Effective Date”) between Comerica Bank, a Texas banking
association (the “Bank”) and Biolase, Inc., a Delaware corporation (“Borrower”).

A. Borrower and Bank entered into a Forbearance Agreement dated April 10, 2014,
as amended by Amendment No. 1 to Forbearance Agreement dated May 5, 2014
(“Forbearance Agreement”) in order to (1) govern and amend the terms and
conditions of certain loans made by Bank to Borrower pursuant to the Loan
Agreement, the Borrower Agreement, and the Letter Agreement (as each is defined
in the Forbearance Agreement) and (2) provide terms and conditions on which Bank
would forbear from enforcing its remedies under the Loan Documents (as defined
in the Forbearance Agreement) due to the occurrence of certain events of
default. In this Amendment, capitalized terms that are used without separate
definition shall have the meanings given to them in the Loan Agreement or the
Forbearance Agreement, as the case may be.

B. As of June 3, 2014, Borrower owed Bank the sum of:

(1) under the Domestic Line of Credit, a principal amount of $1,684,980.67 (not
including, to the extent applicable, any contingent obligations, e.g. those
arising out of any undrawn letters of credit issued by Bank for Borrower’s
benefit) and accrued and unpaid interest in the amount of $461.49; plus

(2) under the Export Line of Credit, a principal amount of $1,890,683.70 (not
including, to the extent applicable, any contingent obligations) and accrued and
unpaid interest in the amount of $495.58; plus

(3) any overdrafts in any bank accounts of Borrower at Bank; plus

(4) legal fees and costs and all other outstanding amounts and costs of
enforcement due under the Loan Agreement and the other Loan Documents.

The foregoing amounts, plus accruing interest and costs to the Amendment
Effective Date and accrued and accruing attorney fees and costs are collectively
referred to in this Amendment as the “Existing Debt”.

C. In addition to the Events of Default specifically identified in the
Forbearance Agreement, a new Event of Default has occurred and exists under the
Loan Documents as follows (collectively with all previously identified Events of
Default, the “Cumulative Defaults”) as follows:

(1) The Domestic Line of Credit and the Export Line of Credit became due and
payable in full on June 1, 2014, and Borrower has not paid those obligations in
full.

Borrower has not cured and Bank has not waived the Cumulative Defaults.

D. The Cumulative Defaults entitle Bank immediately to enforce all the remedies
set forth in the Loan Agreement and the Loan Documents. Borrower has asked Bank
to forbear from exercising those remedies as a result of the Cumulative Defaults
and to extend the maturity dates for the Domestic Line of Credit and the Export
Line of Credit, and Bank has agreed, subject to the terms of this Agreement,
provided Borrower enters into and complies with this Amendment.

Accordingly, Borrower and Bank agree as follows:

1. Existing Debt. Borrower acknowledges and agrees that the amount of the
Existing Debt as of the Amendment Effective Date is as set forth above.

2. Extension of Forbearance Period. The Forbearance Period (as defined in
Section 4 of the Forbearance Agreement) is hereby extended to the earliest of
(i) August 1, 2014, (ii) such date that there shall occur any further Event of
Default, or (iii) any date on which Bank terminates the forbearance under the
Forbearance Agreement pursuant to its terms.

3. Amendment to Loan Agreement. The Loan Agreement is amended as follows:

(a) The term “Revolving Maturity Date” (as defined therein) is amended to be
August 1, 2014.

(b) In the Prime Referenced Rate Addendum to Loan and Security Agreement dated
May 7, 2013, that is an addendum to the Loan Agreement, the term “Applicable
Margin” (as set forth in paragraph 1(a) thereof) is amended to be Two and
One-half percent (2.50%) per annum.

4. Amendment of Export Note. Upon execution of this Agreement, Borrower shall
execute and deliver to Bank an Amendment No. 2 to the Export Note.

5. Amendment of Borrower Agreement. The Borrower Agreement is amended to provide
that the “Final Disbursement Date” (as defined therein) is amended to be
August 1, 2014.

6. Second Forbearance Fee. In consideration of Bank’s execution of this
Agreement, Borrower shall pay Bank a fee equal to $30,000.00 (the “Third
Forbearance Fee”) of which (a) $15,000.00 is payable on the Amendment Effective
Date, and (b) $15,000.00 is payable on August 1, 2014, except that if all of the
Obligations (as defined in the Loan Agreement) have been paid in full prior to
that date, payment of this portion of the Third Forbearance Fee will be waived.
The Third Forbearance Fee shall be fully earned as of the Amendment Effective
Date and nonrefundable when paid. The Third Forbearance Fee includes the fee to
be paid to Ex Im Bank in connection with this Amendment.

7. Representations and Warranties. Borrower hereby represents and warrants that,

(a) Except as expressly modified in this Amendment, the representations,
warranties, and covenants set forth in the Loan Agreement and the Forbearance
Agreement and in the Loan Documents, as defined in the Forbearance Agreement,
remain true and correct, continue to be satisfied in all respects, and are
legal, valid and binding obligations with the same force and effect as if
entirely restated in this Amendment.

(b) No Event of Default or failure of condition has occurred or exists, or would
exist with notice or lapse of time or both under any of the Loan Documents,
other than the Cumulative Defaults.

(c) The forbearance period granted pursuant to the terms of this Amendment is
reasonable and is based upon the projections of Borrower.

(d) All representations and warranties of Borrower in this Agreement and the
Loan Documents are true and correct as of the date hereof, and shall survive the
execution of this Agreement.

(e) When executed, this Amendment will be a duly authorized, legal, valid, and
binding obligation of Borrower enforceable in accordance with its terms.

(f) All of Borrower’ deposit accounts (including operating and payroll accounts)
and investment accounts are maintained with Bank except as set forth in the
Forbearance Agreement.

8. Conditions Precedent. The effectiveness of this Amendment is subject to
Bank’s receipt of all of the following (each in form and substance satisfactory
to Bank in all respects):

(a) this Agreement, the documents listed on attached Schedule 8(a), and such
other agreements and instruments reasonably requested by Bank pursuant hereto
(including such documents as are necessary to create and perfect Bank’s interest
in the Collateral), each duly executed by Borrower;

(b) a Reaffirmation of Guaranties by the Guarantors in the form attached to this
Agreement;

(c) payment of all Bank Expenses incurred through the date of this Agreement;

(d) payment of the Second Extension Fee; and

(e) such other documents and completion of such other matters as Bank may
reasonably deem necessary or appropriate.

9. Approval of Ex Im Bank. Borrower acknowledges that Ex Im Bank needs to
approve the extension of the Maturity Date under the Export Note, the
corresponding extension of the Final Disbursement Date, and any further advances
under the Export Line of Credit notwithstanding the Cumulative Defaults. If Ex
Im Bank declines to approve the extensions to the Maturity Date and the Final
Disbursement Date, Bank may, but is not obligated to, terminate the period of
forbearance.

10. No Other Changes. Except as specifically provided in this Amendment, it does
not vary the terms and provisions of the Loan Agreement, the Forbearance
Agreement, or any of the Loan Documents. This Amendment shall not impair the
rights, remedies, and security given in and by the Loan Agreement, the
Forbearance Agreement, or any of the Loan Documents. The terms of this Amendment
shall control any conflict between its terms and those of the Loan Agreement,
the Forbearance Agreement, or any of the Loan Documents.

11. Ratification. Except for the modifications under this Amendment, the parties
ratify and confirm the Loan Agreement, the Forbearance Agreement, or any of the
Loan Documents and agree that they remain in full force and effect.

12. Further Modification; No Reliance. This Amendment may be altered or modified
only by written instrument duly executed by Borrower and Bank. In executing this
Amendment, Borrower is not relying on any promise or commitment of Bank that is
not in writing signed by Bank.

13. Confirmation of Lien Upon Collateral. Borrower acknowledges and agrees that
the obligations of Borrower under the Loan Agreement, the Forbearance Agreement,
or any of the Loan Documents are secured by the Collateral (as defined in the
Loan Agreement). The Collateral is and shall remain subject to and encumbered by
the lien, charge, and encumbrance of the Loan Agreement, the Forbearance
Agreement, or any applicable Loan Document, and nothing herein contained shall
affect or be construed to affect the lien or encumbrance created by the Loan
Agreement, the Forbearance Agreement, or any applicable Loan Document respecting
the Collateral, or its priority over other liens or encumbrances.

14. Successors and Assigns. This Amendment shall inure to the benefit of and be
binding upon the parties and their respective successors and assigns.

15. Release.

(a) Borrower acknowledges that Bank would not enter into this Amendment without
Borrower’s assurance hereunder. Except for the obligations arising hereafter
under this Amendment, Borrower hereby absolutely discharges and releases Ex Im
Bank, Bank, any person or entity that has obtained any interest from Bank under
any of the Loan Documents and each of Ex Im Bank’s, Bank’s and such entity’s
former and present partners, stockholders, officers, directors, employees,
successors, assignees, agents and attorneys from any known or unknown claims
which Borrower now has against Bank and/or Ex Im Bank of any nature, including
any claims that Borrower, its successors, counsel, and advisors may in the
future discover they would have now had if they had known facts not now known to
them, whether founded in contract, in tort or pursuant to any other theory of
liability, including but not limited to any claims arising out of or related to
any of the Loan Documents or the transactions contemplated thereby.

(b) Borrower waives the provisions of California Civil Code Section 1542, which
states:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

(c) The provisions, waivers and releases set forth in this section are binding
upon Borrower and Borrower’s shareholders, agents, employees, assigns and
successors in interest. The provisions, waivers and releases of this
section shall inure to the benefit of Bank and its agents, employees, officers,
directors, assigns and successors in interest.

(d) Borrower warrants and represents that Borrower is the sole and lawful owner
of all right, title and interest in and to all of the claims released hereby and
Borrower has not heretofore voluntarily, by operation of law or otherwise,
assigned or transferred or purported to assign or transfer to any person any
such claim or any portion thereof. Borrower shall indemnify and hold harmless
Bank from and against any claim, demand, damage, debt, liability (including
payment of attorneys’ fees and costs actually incurred whether or not litigation
is commenced) based on or arising out of any assignment or transfer.

(e) The provisions of this section shall survive payment in full of the
Indebtedness, full performance of all the terms of this Amendment and the Loan
Documents, and/or Bank’s actions to exercise any remedy available under the Loan
Documents or otherwise.

16. Consultation of Counsel. Borrower acknowledges that Borrower has had the
opportunity to be represented by legal counsel of its own choice throughout all
of the negotiations that preceded the execution of this Amendment. Borrower has
executed this Agreement after reviewing and understanding each provision of this
Agreement and without reliance upon any promise or representation of any person
or persons acting for or on behalf of Bank. Borrower further acknowledges that
Borrower and its counsel have had adequate opportunity to make whatever
investigation or inquiry they may deem necessary or desirable in connection with
the subject matter of this Amendment prior to the execution hereof and the
delivery and acceptance of the consideration described herein.

17. Expenses. Borrower shall promptly pay all out-of-pocket fees, costs,
charges, expenses, and disbursements of Bank incurred in connection with the
preparation, execution, and delivery of this Amendment, and the other documents
contemplated by this Amendment.

18. Counterparts. This Amendment may be executed in one or more counterparts,
and by separate parties on separate counterparts, all of which shall constitute
one and the same agreement.

[end of Amendment; signatures on next page]

1

This Amendment No. 2 to Forbearance Agreement is executed and delivered as of
the Amendment Effective Date.

      Comerica Bank   Biolase, Inc.
By: /s/ David R. Ferree
Name: David R. Ferree
Title: Vice President
  By:/s/ Frederick D. Furry
Name: Frederick D. Furry
Title: Chief Financial Officer
Address for notices:
  Address for notices:
333 West Santa Clara Street
12th Floor, Dept. MC4841
San Jose, CA 95113
Fax: 408-556-5855
  4 Cromwell
Irvine, CA 92618
Attn: Federico Pignatelli, Chairman and CEO
FAX: (949) 273-6685

2